ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Weeks, 2012 IL App (1st) 102613




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    BRENDA WEEKS, Defendant-Appellant.


District & No.             First District, Sixth Division
                           Docket No. 1-10-2613


Opinion filed          March 30, 2012
Rehearing denied       April 27, 2012
Modified Opinion filed May 4, 2012


Held                       Defendant’s conviction for first degree murder based on her beating and
(Note: This syllabus       asphyxiation of her nephew, a 14-year-old paraplegic, was upheld where
constitutes no part of     the evidence, viewed in the light most favorable to the State, could allow
the opinion of the court   a rational trier of fact to find defendant guilty of first degree murder
but has been prepared      rather than involuntary manslaughter.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 06-CR-12105; the
Review                     Hon. Angela Munari Petrone, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Michael J. Pelletier, Alan D. Goldberg, and Brian A. McNeil, all of State
Appeal                     Appellate Defender’s Office, of Chicago, for appellant.

                           Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg and
                           Janet C. Mahoney, Assistant State’s Attorneys, of counsel), for the
                           People.


Panel                      JUSTICE PALMER delivered the judgment of the court, with opinion.
                           Presiding Justice R. Gordon and Justice Lampkin concurred in the
                           judgment and opinion.



                                            OPINION

¶1          Following a bench trial, defendant Brenda Weeks was found guilty of the first degree
        murder of her nephew Joshua Cole and sentenced to 26 years in prison. On appeal, defendant
        contends that the State failed to prove beyond a reasonable doubt that she knew that it was
        practically certain her actions would cause the victim death or great bodily harm. We affirm.
¶2          At trial, Leon Adams testified on behalf of the State that he was engaged to defendant’s
        daughter, Crystal Weeks, as of April 27, 2006. Crystal lived at defendant’s house at 11935
        South Yale Avenue in Chicago. The victim, a 14-year-old paraplegic, also lived with
        defendant because his mother, defendant’s sister, had died.
¶3          On April 27, 2006, Adams arrived at defendant’s home around 7:30 or 8:30 a.m. The
        victim was not there at that time. At the home, Adams found a bottle of urine and gave it to
        defendant, who seemed to be “a little upset about it.” Around 3:30 p.m., the victim returned
        home from school, left his wheelchair on the first floor and crawled up the stairs to the
        second floor of the apartment. About 5 to 10 minutes later, defendant confronted the victim
        about the urine bottle and seemed “a little bit upset.” Adams could not remember if the
        victim was complaining about chest pains that day, but he had heard the victim complain
        about chest pains more than once in the six months before April 2006.
¶4          Around 4:10 p.m., Adams went to the bathroom to shave and heard defendant whipping
        the victim with a belt. Adams heard the whipping sound 3 to 10 times. He could hear the
        victim crying but never saw defendant hit the victim. The whipping sounds went on for a
        couple of minutes, but the crying went on longer than that.
¶5          When Adams came out of the bathroom, he saw defendant in her room holding a white
        belt, Crystal in her room and the victim sobbing in the living room by the couch. Adams had
        heard defendant beating the victim once before, a couple of weeks before the incident. The
        victim then crawled up the stairs to empty out the urine bottle in the washroom and was not
        crying at the time.


                                                 -2-
¶6         Adams left the apartment between 7 p.m. and 8 p.m. Adams saw the victim sleeping on
       the living room floor before he left. Adams could tell the victim was sleeping because he was
       snoring.
¶7         Adams testified he returned to the apartment sometime after 8 p.m. The victim was lying
       in the same place he was before Adams left. Adams and Crystal went to check on the victim
       and called 911 after he failed to respond. The police instructed Adams to perform
       cardiopulmonary resuscitation (CPR), so Adams moved the victim from the living room to
       Crystal’s room. Defendant and Adams performed CPR on the victim. Adams said defendant
       was “very upset” that the victim was not responding. The paramedics arrived and took the
       victim to the hospital.
¶8         The next day, Adams went to the police station and spoke to an unknown assistant State’s
       Attorney. Adams told the State’s Attorney that defendant often whipped the victim with the
       same white belt.
¶9         Guido Calcagno, a paramedic, testified that he responded to the emergency call from
       defendant’s apartment at approximately 8:47 p.m. on April 27, 2006. He found the victim
       in or near a doorway to a bedroom where other paramedics were already providing advanced
       life support care, CPR and intubation. The victim had no pulse, so the paramedics
       transported him to the hospital.
¶ 10       Dr. Joseph Lawrence Cogan, a forensic pathologist, testified that he worked for the Cook
       County medical examiner’s office as an assistant medical examiner. Cogan examined the
       victim’s body and observed numerous injuries, including a scar on the victim’s chest and
       abdomen, external deformities of the ribs, hyperpigmentation and excoriation over the skin
       of the right buttocks, lacerations of the upper and lower lip, abrasions of the nose and chin
       area and other numerous marks on the victim’s body. Some of the injuries were recent and
       hemorrhaging, while some were old and had scarred. There were loop and parallel marks all
       over the victim’s body, especially on his back. The marks ranged from recent to years old,
       with the most recent being less than 24 hours old. Cogan saw “too many injuries to count.”
¶ 11       A variety of injuries on the victim’s body were consistent with strangulation or
       suffocation. These included hemorrhaging deep in the victim’s neck, which indicated that
       the neck had been compressed, most likely by suffocation or chokehold strangulation. There
       was also hemorrhaging at the front and base of the tongue, which was indicative of a
       suffocation injury. Cogan observed that the victim’s blood was fluid and unclotted, which
       was evidence of asphyxiation. The asphyxiation would have killed the victim.
¶ 12       The victim’s heart was “very large” and “very abnormal.” It had a pacemaker and
       weighed over 700 grams, where a normal teenager’s heart should weigh about 250 grams.
       The victim suffered from congestive heart failure and congenital heart disease, which could
       put a person at risk of sudden death. The scar on the victim’s chest indicated he had had
       cardiac surgery. Cogan said that the victim being struck with a belt over days, weeks and
       months could have contributed to the weakening of his heart.
¶ 13       Cogan sent the heart to the Maurice Lab Congenital Heart and Conduction Systems
       Center in Palos Heights, where Dr. Saroja Bharati examined it. Bharati found that the
       pacemaker’s lead wires were damaged and its batteries were dying. The pacemaker cut down

                                                -3-
       some of its functions to preserve energy, since it was entering the end of its service life.
¶ 14        Cogan concluded that the loop and parallel marks on the victim’s body were consistent
       with being hit by a belt. The bruise on the victim’s forehead resulted from blunt force trauma,
       and the skull hemorrhages were consistent with recently inflicted trauma. Cogan attributed
       the various injuries on the victim’s head to “blows” that were inflicted with force greater than
       what could be exerted with a hand or fist. The abrasions on the right forearm were fresh and
       recent. Some of the marks on the lower abdomen and pelvis appeared to be older while some
       appeared more recent.
¶ 15        Cogan concluded that the victim “died as a consequence of multiple injuries due to an
       assault” and that the manner of death was homicide. The victim’s multiple injuries included:
       asphyxiation; multiple abrasions and contusions on the head, torso and extremities;
       congestive heart failure; and congenital heart disease. The stress related to these injuries also
       caused a gastrointestinal hemorrhage. Cogan testified that the victim most likely died as a
       result of being suffocated or placed in a chokehold. Cogan identified in court a total of at
       least 176 injuries on the victim’s body. About 93 of them appeared to have been inflicted
       within the last 24 hours.
¶ 16        On cross-examination, Cogan testified that the head injuries alone would not have proven
       fatal. He said that it was unlikely that the victim’s mouth injuries could have resulted from
       an inexperienced person attempting to perform CPR. Finally, Cogan said that the victim
       sitting in urine-soaked underwear might have caused some of the skin to break down.
¶ 17        Detective Oscar Arteaga testified that he was assigned to investigate the victim’s death.
       Arteaga observed the victim’s body at the hospital and saw bruising on its biceps and back,
       in addition to loop marks on the back. Arteaga spoke with defendant at the hospital. She was
       calm and cooperative and not demonstrably upset, crying, hysterical or screaming. She said
       the victim had not complained about medical problems within the past year. She said she
       struck the victim with a belt because he urinated in the bed and that she had struck him in the
       past.
¶ 18        Crystal Weeks largely corroborated Leon Adams’ testimony. Crystal testified that
       defendant was her mother, the victim was her cousin and she was living with them on the
       night of the incident. While Crystal and defendant were cleaning the house, defendant told
       Crystal that she found a 20-ounce pop bottle in which the victim had urinated. This seemed
       to upset defendant. Crystal said the victim urinated inappropriately almost every day, and
       defendant would punish him, either by taking away his toys or spanking him with a belt.
¶ 19        On April 27, 2006, the victim returned home from school around 4 p.m. and crawled up
       the stairs as he normally did. Defendant then confronted the victim about the pop bottle. The
       only people home at the time were defendant, the victim and Crystal. While in her room with
       the door closed, Crystal heard defendant spanking the victim. The spanking lasted two to
       three seconds, and she heard around four “little smacks.”
¶ 20        Crystal admitted that on the night of the incident she told the police that Adams was in
       the bathroom taking a bath when the victim returned home from school. Crystal also told the
       police defendant “whooped” the victim every time he urinated, and on April 27, 2006,
       defendant beat the victim for more than 10 minutes. Crystal testified she told the police that

                                                 -4-
       defendant “whooped” the victim for two to three minutes, but they “wrote it down wrong.”
¶ 21       Crystal testified that when she came out of her room, she saw the victim going to the
       bathroom to pour out the urine. He was not crying at the time. Crystal admitted that she told
       the grand jury that the victim was still crying when he was emptying out the bottle in the
       bathroom. She asked him if he was “all right” and he said “yeah.” She noticed he had a
       “couple of whips” on his arm. The victim told Crystal his chest was hurting, so she got him
       an ibuprofen, told him he did not have to do his chores and told him to lie down and get
       some rest. About 30 to 45 minutes after the spanking, the victim lay down on the floor by the
       couch. Crystal went back to her room and Leon Adams left the house.
¶ 22       Adams returned about an hour later, and he and Crystal went to check on the victim.
       They realized he was not breathing and his body was cold. Crystal and Adams dragged the
       victim’s body to Crystal’s room and tried to perform CPR. The victim was wheezing a little
       bit at this point. CPR was not working, so Crystal ran downstairs to alert her grandmother,
       who called an ambulance. Crystal and Adams both called 911. The police did not arrive for
       another 30 to 40 minutes. Crystal and Adams continued to perform CPR on the victim while
       they waited for the ambulance to arrive.
¶ 23       On cross-examination, Crystal testified that the victim had complained as soon as he got
       home that his chest was hurting and again after he poured the urine out.
¶ 24       Detective Patrick Smith testified that he viewed the autopsy report of the victim’s body
       at the medical examiner’s office. He saw bruises on the victim’s legs, arms, back and
       buttocks. On April 27, 2006, Smith went with his partner, Lloyd Gray, to defendant’s
       residence. On the first visit to defendant’s home, they did not search the second floor. They
       asked Crystal Weeks and defendant’s mother, Martha Weeks, to accompany them to the
       police station to be interviewed. Crystal signed a consent-to-search form during this
       interview. Smith did not see signs of a struggle or blood while searching the apartment.
       Smith searched defendant’s room and recovered one white belt and three other belts from the
       bed. He also recovered from a night stand a card that contained a letter, defendant’s driver’s
       license and identification card. Defendant’s identification cards indicated she was 5 feet 3
       inches tall and weighed between 235 and 246 pounds. The letter on the night stand was dated
       April 27, 2006, addressed to “Andre” and signed by “Brinda.” Crystal had testified that
       defendant was dating Andre during the time in question. The letter read:
                “Dear Andre. How are you? [Fine], I hope. I received your card with the letters in it.
           Baby, yes, I do love you, so you should know that I will always be there for you no matter
           what.
                I am listening to you when you say, don’t get rid of Joshua, but, baby, this is really
           working my last nerve. Right as I was getting ready to write you this letter, I keep on
           smelling piss, and, lo and behold, my Joshua took where was a bowl and in my bowl is
           some piss. This piss ass boy done pissed in my bowl that we eat out of.
                But, baby, this is not the first time he’s piss in something. The other time he’s pissed
           in a bottle of pop. Baby, he is not going to be with us when we get married and move.
           Over.
                I don’t know what to do anymore. Damn if I won’t *** be cleaning behind another

                                                 -5-
           child. I can still have one. He is not worth it. He is really working me. He is really
           making me ***.
                                                 ***
               [Defense objection sustained.]
               He’s getting more nasty by the minute. To make it even more worse, don’t no one in
           the family want him. Baby, I have tried everything to get him to act right. It’s like the
           more I try, the more he rebel.
               My mother tells me to give him to DCFS. If all else fails, I guess I will have to do it.
           Because I [refuse] to beat him all the time because I guess the beating don’t even hurt
           him either.
               I was trying to wait on you to see what you could do, because now I don’t know what
           to do. I’m trying not to swear, but he makes me do it more and more every day.
               He won’t stop pissing. Man, I had to throw out *** all my furniture because he piss
           it up. Please help me and tell me what I should do with the little b***.
                                                 ***
               Baby he comes home from school [illegible] with piss every day. When he gets off
           the bus, he smells like d*** and p*** and always with his pants down and open. When
           I asked why, he says, I don’t know.
               Baby, I’m truly f*** tired. This has been going on for the last four years. So you see
           I’m tired. I love him, but *** he will have to go.
               ***
               And he’s 14 years old and about to be 15 in November. But when Willie is here, he
           don’t do none of it. ***
               I know I promised Linda that I would take care of him, but now I don’t think so.
           Baby, just talking about it is pissing me the f*** off, so now I have to go watch this piss
           b*** get off the bus, but I will be writing you back very soon. Love. Love always,
           Brinda, B-r-I-n-d-a.”
¶ 25       Assistant State’s Attorney John Maher testified that at about 11 p.m. on April 28, 2006,
       Maher had a conversation with Crystal. Detectives Smith and Gray were present for part of
       the conversation. Maher memorialized the conversation by writing down Crystal’s responses.
       Crystal reviewed the statement, made one change to the document, and she, Gray and Maher
       signed it. Maher read the following from the statement:
               “Crystal states that her mom, Brenda, started screaming at Joshua about peeing in the
           bottle. Joshua was crying and saying he was sorry while Brenda whooped with the white
           belt. Crystal states she could hear the belt hitting Joshua.
               Crystal states that Brenda beat Joshua for a long time, more than ten minutes long.
           Crystal came out of her room and saw Brenda with the white belt.”
¶ 26       On cross-examination, Maher read another part of the statement that said “Crystal states
       that her mom, Debra Weeks, was on the second floor with Joshua, who had crawled up to
       the second floor using his arms.” Maher testified that using Debra rather than Brenda was


                                                 -6-
       his error, but Crystal did not correct him.
¶ 27       Dr. Bharati testified on behalf of the defense. She examined the victim’s heart on May
       19, 2006. The victim’s heart was abnormal, with the right ventricle located where the left
       ventricle should have been. The right ventricle was enlarged and eventually failed. The
       pulmonary valve was arthritic and had not developed.
¶ 28       There was evidence of surgical intervention on the atrium and left ventricle. The victim
       had previously undergone a procedure to allow blood to flow to his lungs. The victim
       underwent a second surgery, where a conduit was placed in the heart to connect the right
       ventricle to two pulmonary arteries. This conduit became nonfunctional, so the victim had
       a third surgery to replace the conduit. The victim had a large amount of scar tissue in his
       heart, leading the heart to function abnormally. Bharati said a heart can only hypertrophy, or
       grow, three times its normal size before heart failure would occur. The victim’s heart was
       729 grams, while an average 14-year-old heart is 130 to 150 grams. Additionally, a large
       quantity of fat tissue covered the heart and affected the conduction system. An abnormally
       large heart, on its own, could result in death. Also, the scar tissue in the ventricles could lead
       to ventricular tachycardia, fibrillations and sudden death.
¶ 29       Bharati did not know how long the victim had been living with an enlarged heart. She
       testified that she believed that the victim’s heart conditions probably resulted in his death
       because people with these types of heart problems are more “vulnerable.”
¶ 30       No further evidence was presented.
¶ 31       The court found defendant guilty of first degree murder and sentenced her to 26 years in
       prison. On appeal, defendant contends that the State failed to prove beyond a reasonable
       doubt that she knew it was practically certain her actions would cause the victim death or
       great bodily harm.
¶ 32       The standard of review on a challenge to the sufficiency of the evidence is whether, after
       viewing the evidence in the light most favorable to the prosecution, a rational trier of fact
       could have found the essential elements of the crime beyond a reasonable doubt. People v.
       Ross, 229 Ill. 2d 255, 272, 891 N.E.2d 865 (2008). It is not the function of the reviewing
       court to retry the defendant or substitute its judgment for that of the trier of fact. People v.
       Collins, 214 Ill. 2d 206, 217, 824 N.E.2d 262 (2005). The trier of fact assesses the credibility
       of the witnesses, determines the appropriate weight of the testimony and resolves conflicts
       or inconsistencies in the evidence. People v. Naylor, 229 Ill. 2d 584, 614, 893 N.E.2d 653
       (2008). The trier of fact is not required to disregard inferences that flow from the evidence
       or search out all possible explanations consistent with innocence and raise them to a level
       of reasonable doubt. People v. McDonald, 168 Ill. 2d 420, 447, 660 N.E.2d 832 (1995). A
       criminal conviction will not be set aside unless the evidence is so improbable or
       unsatisfactory that it creates a reasonable doubt of the defendant’s guilt. People v. Siguenza-
       Brito, 235 Ill. 2d 213, 225, 920 N.E.2d 233 (2009).
¶ 33       A defendant is guilty of first degree murder when she kills a person without lawful
       justification and knows her acts created a strong probability of death or great bodily harm.
       720 ILCS 5/9-1(a)(2) (West 2006); People v. DiVincenzo, 183 Ill. 2d 239, 249-50, 700
       N.E.2d 981 (1998). A defendant is guilty of involuntary manslaughter when she

                                                  -7-
       unintentionally kills a person without lawful justification by recklessly performing acts that
       are likely to cause death or great bodily harm. 720 ILCS 5/9-3(a) (West 2006); DiVincenzo,
       183 Ill. 2d at 250.
¶ 34       The difference between involuntary manslaughter and murder is the mental state that
       accompanies the conduct resulting in the victim’s death. DiVincenzo, 183 Ill. 2d at 249. “The
       mental state for murder is knowledge, while the mental state for involuntary manslaughter
       is recklessness.” People v. Jones, 404 Ill. App. 3d 734, 742, 936 N.E.2d 1160 (2010). A
       person has knowledge when she is consciously aware that her conduct is practically certain
       to cause a particular result. 720 ILCS 5/4-5(b) (West 2006). A person acts recklessly when
       she consciously disregards a substantial and unjustifiable risk that circumstances exist or that
       a result will follow and such disregard constitutes a gross deviation from the standard of care
       a reasonable person would exercise in the situation. 720 ILCS 5/4-6 (West 2006). A person
       acts recklessly even where death or great bodily harm is not substantially certain to occur.
       DiVincenzo, 183 Ill. 2d at 250.
¶ 35       The requisite mental state may be inferred from the character of the defendant’s acts and
       the circumstances surrounding the commission of the offense. People v. Tye, 141 Ill. 2d 1,
       15, 565 N.E.2d 931 (1990). Factors to consider in determining whether one acted knowingly
       or recklessly include: (1) the disparity in size and strength between the defendant and the
       victim; (2) the brutality and duration of the beating; (3) the severity of the victim’s injuries;
       and (4) whether the defendant used her bare fists or a weapon. DiVincenzo, 183 Ill. 2d at 251.
       The nature of the killing, shown by either multiple wounds or the victim’s defenselessness,
       may demonstrate the absence of recklessness. DiVincenzo, 183 Ill. 2d at 251.
¶ 36       Here, we find that a rational trier of fact could have found defendant guilty of first degree
       murder rather than involuntary manslaughter because the evidence shows she knew the
       beating she inflicted on the victim would result in death or great bodily harm. The disparity
       in size and strength between the victim and defendant is the first factor supporting a first
       degree murder conviction. Defendant was 5 feet 3 inches tall and weighed between 235 and
       246 pounds. The victim was a 14-year-old wheelchair-bound paraplegic with multiple health
       issues, including congenital heart disease, congestive heart failure and a severe bladder
       infection. See Tye, 141 Ill. 2d at 15-16 (“[d]isparity in size and strength between the
       defendant and the victim *** are relevant circumstances in ascertaining whether the
       defendant possessed the necessary mental state”). Detective Smith did not find evidence of
       a struggle in the apartment, which evidences the victim’s helplessness and the power
       imbalance between defendant and the victim.
¶ 37       The severity of the injuries on the victim’s body also supports a first degree murder
       conviction. Dr. Cogan testified several times that there were “too many injuries to count.”
       There was extensive hemorrhaging throughout the victim’s body, including the larynx, scalp,
       lips, head and bladder. The scars on the victim’s back, legs, arms, buttocks and head, many
       of which were fresh, were consistent with a belt beating. Crystal told the police on the night
       of the murder that the beating went on for over 10 minutes, with the victim crying and
       apologizing during it.
¶ 38       Defendant contends that the injuries resulting from the beating did not rise to the level


                                                 -8-
       of great bodily harm, citing In re T.G., 285 Ill. App. 3d 838, 846, 674 N.E.2d 919 (1996).
       There the court found the great bodily harm element of the offense of aggravated battery was
       not proven beyond a reasonable doubt because the victim did not realize that he had been hit
       or that he was bleeding and one of the knife wounds he suffered felt like being “ ‘poked with
       a pen or a pencil.’ ” T.G., 285 Ill. App. 3d at 846. Defendant’s reliance on T.G. ignores the
       nature and extent of the injuries inflicted upon the victim here. The signs of asphyxiation and
       the victim’s 93 recent injuries, including lacerations, hemorrhages and contusions, strongly
       evidence great bodily harm, rather than ordinary bodily harm. Additionally, the victim’s
       crying shows that he was aware of the severity of the beating, unlike the victim in T.G.
¶ 39       The method of the beating supports a first degree murder conviction. Although defendant
       did not use an inherently dangerous weapon, we have previously held that belts can cause
       great bodily harm. See People v. Brown, 199 Ill. App. 3d 860, 874, 557 N.E.2d 611 (1990).
       Here there is no dispute that defendant used a belt to beat the victim.
¶ 40       In addition to the blunt trauma injuries as noted above, the victim’s body showed
       evidence of asphyxiation. Although no one witnessed defendant applying a chokehold or
       other suffocation technique on the victim, there was sufficient circumstantial evidence to
       show that defendant was responsible for the asphyxiation injuries. Circumstantial evidence
       is sufficient to sustain a conviction where it satisfies proof beyond a reasonable doubt of the
       elements of the crime charged. People v. Sutherland, 223 Ill. 2d 187, 242-43, 860 N.E.2d 178
       (2006). Defendant, Crystal and Adams were the only people in the apartment during the
       beating, defendant was the only one who punished the victim during this period, and Cogan
       testified that the asphyxiation injuries were recent. It is reasonable to conclude that defendant
       asphyxiated the victim.
¶ 41       Finally, defendant’s letter to her boyfriend suggests that she wanted to be permanently
       relieved of the burden brought on by the victim. She emphasized her frustration and stated
       that he would “have to go” because she did not want the victim to “be with us when we get
       married and move.” The letter indicates that defendant’s frustration was escalating, because
       she stated that the victim was “getting more nasty by the minute” and she had tried
       “everything to get him to act right.”
¶ 42       Defendant contends People v. Brooks, 115 Ill. 2d 510, 505 N.E.2d 336 (1987), overruled
       on other grounds by People v. R.D., 155 Ill. 2d 122, 613 N.E.2d 706 (1993), supports her
       claim that her actions were reckless rather than knowing. In Brooks, the defendant punished
       her baby by giving him a mixture of salt, pepper and water. The baby died from the ingestion
       of the salt solution, and the defendant was convicted of involuntary manslaughter. On appeal,
       the supreme court upheld the defendant’s conviction, finding that although death was not the
       necessary consequence of the punishment, the act of forcing the child to ingest the salt
       solution was reckless and likely to cause death or great bodily harm. Brooks, 115 Ill. 2d at
       523.
¶ 43       We find Brooks distinguishable because the defendant there was convicted of involuntary
       manslaughter, there was an isolated instance of abuse and the Brooks court never addressed
       the issue of whether the defendant’s action could rise to the level of first degree murder. The
       numerosity and severity of the victim’s injuries here demonstrate that defendant had


                                                 -9-
       knowledge that her actions would cause death or great bodily harm to the victim.
¶ 44       We hold that the evidence shows the beating and asphyxiation of this 14-year-old victim
       were probably certain to result in great bodily harm or death. A rational trier of fact, viewing
       the evidence in the light most favorable to the prosecution, could have found defendant guilty
       of first degree murder.
¶ 45       Defendant’s conviction for first degree murder is affirmed.

¶ 46      Affirmed.




                                                -10-